Citation Nr: 0421484	
Decision Date: 08/05/04    Archive Date: 08/09/04	

DOCKET NO.  03-13 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1944 to July 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
VARO in Detroit, Michigan, which granted service connection 
for tinnitus and assigned a 10 percent disability rating, 
effective July 16, 2001, the date of receipt of the claim.  

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2003).  


FINDINGS OF FACT

1.  The veteran has tinnitus resulting from acoustic trauma 
sustained while in service.  

2.  The 10 percent evaluation currently assigned for tinnitus 
is the maximum schedular evaluation that may be assigned for 
bilateral tinnitus.  


CONCLUSION OF LAW

An initial evaluation in excess of 10 percent for bilateral 
tinnitus is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2003); VAOPGCPREC 2-03.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative maintain that he is 
entitled to separate 10 percent disability ratings for 
tinnitus because he has tinnitus in both ears.  

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The duty to notify and assist provisions of the VCAA are 
potentially applicable to all claims filed on or after 
November 9, 2000, the date of enactment.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The veteran's 
claim for separate ratings was filed in November 2002, after 
enactment of the VCAA.  The United States Court of Appeals 
for Veterans Claims (Court) has held, however, that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and assist do not apply to a claim if resolution of 
the claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi,17 Vet. App. 229, 232 (2003) ("where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the decision.")  

In the instant case, the facts are not in dispute; resolution 
of the appeal is dependent on interpretation of the 
regulations pertaining to the assignment of separate ratings 
for bilateral tinnitus.  The Board notes in this regard that 
it is not clear from the available evidence whether the 
veteran has bilateral tinnitus.  As will be shown below, 
however, even if he has bilateral tinnitus, evidence of such 
could not change the outcome of the appeal.  VA has no 
further duty, therefore, to notify him of the evidence needed 
to substantiate his claim, or to assist him in obtaining that 
evidence, in that no reasonable possibility exists that any 
further assistance would aid him in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).  

The medical evidence shows that the veteran has tinnitus 
related to his experiences during military service.  In an 
October 2002 rating decision, the RO granted service 
connection for tinnitus, and assigned a 10 percent rating for 
the disorder pursuant to 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  Although the medical evidence does not establish 
that the veteran has bilateral tinnitus, or tinnitus in both 
ears, his representative asserts that such is the case.  For 
the purpose of addressing the representative's arguments, but 
without so finding, the Board will assume that the veteran 
experiences bilateral tinnitus.  

Initially, the Board notes that Diagnostic Code 6260 was 
revised effective June 2003 to provide that only a single 
10 percent evaluation is to be assigned for tinnitus, whether 
the sound is perceived as being in one ear, both ears, or in 
the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note to 
(2003).  The representative notes that, because the veteran's 
claim for separate ratings was filed in November 2002, the 
Board must apply the law in effect prior to June 2003, which 
did not expressly prohibit the assignment of separate 
ratings.  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the 
Court held that, where a law or regulation changes during the 
pendency of a claim or appeal, the Board must apply the 
version of the law that is more favorable to the claimant.  
In Kuzma, 341 F.3d at 1328-29, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) expressly 
overruled the Court's holding in Karnas, to the extent that 
decision allowed the retroactive application of a statute or 
regulation, where the statute or regulation did not expressly 
provide for retroactive application.  The Federal Circuit's 
decisions leading up to the decision in Kuzma clearly show 
that it was the intent of the Federal Circuit to overrule the 
holding in Karnas as it might be applied to any change in a 
statute or regulation.  See Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002); see also Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002).  

However, the change to Diagnostic Code 6260 effective in June 
2003 did not provide for a retroactive application.  See VA's 
Schedule for Rating Disabilities:  Evaluation of Tinnitus, 68 
Fed. Reg. 25,822 (May 14, 2003).  The veteran is, therefore, 
at least entitled to application of the prior version of the 
regulation for the months of eligibility prior to June 2003.  
See Smith (Ellis) v. Principi, 17 Vet. App. 168 (2003) 
(although the change to the regulation prohibits the 
assignment of separate ratings for tinnitus effective in June 
2003, the Board must analyze the applicability of separate 
ratings prior to June 2003).  

VA's General Counsel addressed this issue in a precedential 
opinion issued in May 2003.  The General Counsel held that 
Diagnostic Code 6260, as in effect prior to June 2003, 
authorized a single 10 percent disability rating for 
tinnitus, regardless of whether the tinnitus was perceived as 
unilateral, bilateral, or in the head.  Separate ratings for 
tinnitus for each ear could not be assigned under Code 6260 
or any other diagnostic code.  See VAOPGCPREC 2-03.  

Precedential opinions of VA's General Counsel are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002); Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5 
(2003).  The representative contends that VAOPGCPREC 2-03 is 
not applicable to the instant appeal because the General 
Counsel failed to address in that opinion the applicability 
of 38 C.F.R. § 4.25(b).  The Board will, therefore, 
separately address that issue.  

That regulation provides that except as otherwise provided in 
the Rating Schedule, the disabilities arising from a single 
disease entity, e.g., arthritis, multiple sclerosis, 
cerebrovascular accident, and so forth, are to be rated 
separately, as are all other disabling conditions, if any.  
See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. 
§ 4.25(b) (2003).  The issue is, therefore, whether bilateral 
tinnitus constitutes two separate disabilities that are 
eligible for separate ratings.  

The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2003); Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  In VAOPGCPREC 2-03, the General 
Counsel noted that tinnitus is the perception of sound in the 
absence of any external stimulus.  VA also discussed the 
nature of tinnitus in the proposed amendment to Diagnostic 
Code 6260:  

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a 
precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain 
creates phantom sensations to replace 
missing inputs from the damaged inner 
ear, similar to the brain's creation of 
phantom pain in amputated limbs.  
(Diseases of the Ear, H. Ludman, and T. 
Wright, 6th ed., Chapter 11; Phantom 
Auditory Perception (Tinnitus):  
Mechanisms of Generation and Perception, 
Neuroscience Research 8:221-2, 
P. Jasterboff, 1990; and Mechanisms of 
Tinnitus, Allyn and Bacon, 1995, J. 
Vernon and A. Moller (Eds)).  

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears.  

See Rating Schedule:  Evaluation of Tinnitus, 67 Fed. Reg. 
59,033 (September 19, 2002).  

VA further addressed this issue in the Supplemental 
Information included in the amendment to Diagnostic 
Code 6260:  

VA's Audiology and Speech Pathology 
Service recently wrote a booklet titled 
Hearing Impairment, an Independent Study 
Course for Health Care Providers.  The 
section on tinnitus states that the fact 
that most tinnitus appears to be coming 
from the ear led to a belief that 
tinnitus was generated in the inner ear, 
but this is not the case.  It further 
states that damage in the inner ear may 
be a precursor for subjective tinnitus, 
but the subjective tinnitus is generated 
within the central auditory pathways.  

Rating Schedule:  Evaluation of Tinnitus, 68 Fed. Reg. 25,822 
(May 14, 2003).  

The medical treatise evidence documented in the Federal 
Register shows, therefore, that tinnitus is a single disease 
entity manifested in a single disability, regardless of 
whether it is perceived as being in one ear, both ears, or in 
the head.  Because tinnitus does not produce separate and 
distinct symptoms, the assignment of separate ratings for the 
right and the left ear is not appropriate.  The application 
of 38 C.F.R. § 4.25(b) does not, therefore, provide a basis 
for assigning separate ratings for bilateral tinnitus.  

This finding is further supported by the regulatory scheme 
that forms the basis for evaluating the severity of a 
service-connected disability.  Disability ratings are based 
on the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  The basis of disability evaluations is the ability 
to function under the ordinary conditions of daily life, 
including employment.  Regardless of the location of the 
disability, evaluations are based upon lack of usefulness of 
body parts or systems.  38 C.F.R. § 4.10 (2003).  

The representative points out the fact the Rating Schedule 
provides for separate ratings for a single disease entity 
that has multiple manifestations.  For example, several of 
the diagnostic codes pertaining to the feet provide different 
ratings for unilateral versus bilateral involvement.  Having 
a disability that affects both feet, rather than just one 
foot, however, results in additional functional limitations, 
in terms of the ability to ambulate.  Having tinnitus in both 
ears does not result in significantly greater impact on the 
functioning of the auditory system, in comparison to having 
tinnitus in only one ear. 

In determining the appropriate rating for bilateral tinnitus, 
the Board need not look so far as the diagnostic codes 
pertaining to the feet; the diagnostic codes pertaining to 
the auditory system specify the situations in which separate 
ratings are applicable, depending on unilateral or bilateral 
manifestations.  For example, the rating for hearing loss is 
dependent on whether there is hearing loss in both ears, or 
only one ear.  Additionally, Code 6207 provides a 30 percent 
rating for the complete loss of one auricle, and a 50 percent 
rating for the complete loss of both auricles.  None other 
remaining diagnostic codes pertaining to the auditory system 
provide for unilateral versus bilateral involvement.  

In Brown v. Gardner, 513 U.S. 115, 118 (1994), the Supreme 
Court held that if a statute is ambiguous, any interpretive 
doubt is to be resolved in the veteran's favor.  See also 
Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) 
(the canons of statutory construction apply to regulations as 
well as statutes).  The veteran's representative relies on 
this canon of instruction for his proposition that the 
regulation must be interpreted to allow two separate and 
distinct ratings for bilateral tinnitus.  

Code 6260, prior to the May 2003 amendment, did not expressly 
indicate whether, in the case of bilateral tinnitus, each ear 
was to be rated separately.  The Supreme Court also held in 
Brown, however, that "ambiguity is a creature not of 
definitional possibilities but of statutory context...."  
Brown, 513 U.S. at 118 (citations omitted).  By reading the 
rating criteria for Code 6260 in the context of the remaining 
provisions of the Rating Schedule, it is clear that a maximum 
10 percent rating may be assigned for tinnitus, regardless of 
whether it is unilateral or bilateral, and that separate 
10 percent ratings cannot be assigned for tinnitus in each 
ear.  

If one section of a statute includes specific language, but 
that language is missing from another section of the same 
statute, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  The regulation at 
issue specifies that recurrent tinnitus is to be evaluated as 
10 percent disabling.  38 C.F.R. § 4.87, Code 6260 (2003).  
The code does not distinguish between tinnitus that is 
perceived in one ear, both ears, or in the head.  Other 
diagnostic codes pertaining to the auditory system specify 
whether the rating is to be assigned based on unilateral or 
bilateral involvement (Diagnostic Code 6100 for hearing loss, 
and Code 6207 for loss of auricle).  Because some of the 
diagnostic codes pertaining to the auditory system 
distinguish between unilateral and bilateral involvement, it 
is apparent from the regulation that the omission of that 
language from Code 6260 was intentional.  This interpretation 
of the diagnostic code is not in conflict with the provisions 
of 38 C.F.R. § 4.25(b), because that regulation specifies 
that disabilities arising from the same disease entity are to 
be separately rated; tinnitus, whether unilateral or 
bilateral, constitutes the same disability.  

In sum, by reading Diagnostic Code 6260 in the context of the 
remaining codes pertaining to the auditory system, the 
diagnostic code clearly indicates that a 10 percent rating 
applies to recurrent tinnitus, regardless of whether the 
involvement is unilateral or bilateral.  For these reasons, 
the Board finds that the arguments of the representative are 
without merit, and the claim of entitlement to separate 
10 percent ratings for bilateral tinnitus is denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim on the ground of lack of 
legal merit).  


ORDER

The claim of entitlement to separate 10 percent disability 
ratings for bilateral tinnitus is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



